Opinion filed December 14, 2006 















 








 




Opinion filed December 14, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00330-CR 
                                                    __________
 
                            CARROLL WAYNE GONZILAS, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor
County, Texas
 
                                                 Trial
Court Cause No. 15,127-B
 

 
                                                                   O
P I N I O N
The trial court convicted Carroll Wayne Gonzilas,
upon his plea of guilty, of possession of methamphetamine.  Pursuant to the plea bargain agreement, the
trial court assessed punishment at confinement for fifteen years.  We dismiss the appeal for want of
jurisdiction.
The trial court imposed the sentence in open court
on April 11, 2005.  On November 17, 2006,
appellant filed in this court an amended notice of appeal.  This is the only notice of appeal this court
has received from this conviction, and it is not timely.  Tex.
R. App. P. 26.2.




The clerk of this court wrote the parties
informing them that the November 17 notice of appeal was untimely and directing
appellant to respond showing grounds for continuing this appeal. Appellant has
responded with a letter in which he contends that he filed a notice of appeal
on April 29, 2005; that the trial court has not complied with the terms of the
plea bargain agreement; that the trial court=s
actions may be void; and that he Awill
scrape the white-off [his] Notice Original, so as to Expose the File-Date
stamping, and File it with@
this court if it is decided that he has reasonably explained that he did file a
notice of appeal or if this Acourt
orders it.@  Attached to his letter are copies of the
stipulation of evidence signed by appellant on April 11, 2005, and a notice of
invalid judgment and motion for a judgment nunc pro tunc signed by appellant on
October 27, 2006.  Appellant has failed
to establish that he timely perfected an appeal from the April 11, 2005
imposition in open court.
Absent a timely notice of appeal or the granting
of a timely motion for extension of time, this court does not have jurisdiction
to entertain an appeal.  Slaton v.
State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 
(Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App.
1988).  Therefore, the appeal is
dismissed for want of jurisdiction.
 
PER CURIAM
 
December 14, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J, 
McCall,
J., and Strange, J.